       Case 1:19-cv-00062-SPW-TJC Document 37 Filed 02/12/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


  JANET JEAN BIG LAKE, as Personal
  Representative of the Estate of Ruben            CV 19-62-BLG-SPW-TJC
  Stewart and on behalf of the Estate of
  Ruben Stewart and LAVERNE
  WILLIAMSON BIG HAIR, on her                      ORDER
  own behalf,

                        Plaintiffs,
  v.

  UNITED STATES OF AMERICA and
  its agency, Department of the Interior,
  Bureau of Indian Affairs,

                       Defendants.



       Upon consideration of the Joint Motion and Stipulation for Dismissal (Doc.

36), filed by the Plaintiffs and the Defendants,

       IT IS HEREBY ORDERED that this action is DISMISSED with prejudice

as fully compromised and settled on the merits, each party to bear their own costs

and expenses.




                                           1
     Case 1:19-cv-00062-SPW-TJC Document 37 Filed 02/12/21 Page 2 of 2



     The Clerk of Court is directed to notify the parties of the making of this

Order.

     DATED this 12th day of February, 2021.




                                            SUSAN P. WATTERS
                                            United States District Judge




                                        2
